Exhibit 10.1

AMENDMENT NO. 1

LKQ CORPORATION EMPLOYEES’ RETIREMENT PLAN

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective May 14, 2011, as follows:

By adding the following as the fourth paragraph of the INTRODUCTION:

Lakefront Capital Holdings, Inc., previously established the Lakefront Capital
Holdings, Inc. 401(k) Savings Plan on March 1, 2008. The Primary Employer is of
the opinion that Lakefront Capital Holdings, Inc. 401(k) Savings Plan should be
merged with the LKQ Corporation Employees’ Retirement Plan effective May 14,
2011. The plans are merged and the LKQ Corporation Employees’ Retirement Plan
document is in lieu of the prior document for Lakefront Capital Holdings, Inc.
401(k) Savings Plan.

By striking the tenth paragraph from the definition of Compensation in the
DEFINITIONS SECTION of Article I and substituting the following:

Compensation shall exclude the following:

long-term incentive plan payments

performance award bonuses

For purposes of the EXCESS AMOUNTS SECTION of Article III, Compensation shall
not exclude those items listed above unless such Compensation is
nondiscriminatory in accordance with the regulations under Code Section 414(s).

By striking the definition of Vesting Percentage from the DEFINITIONS SECTION of
Article I and substituting the following:

Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer Contributions that
were not 100% vested when made.

For Employees of Lakefront Capital Holdings, Inc.:

A Participant’s Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

 

VESTING SERVICE

(whole years)

  

VESTING

PERCENTAGE

Less than 1

       0

1

     20

2

     50

3

     75

4 or more

   100

 

Amendment No. 1

   1    (4-52549)



--------------------------------------------------------------------------------

For all other Employees:

For purposes of Employer Contributions other than Matching Contributions, a
Participant’s Vesting Percentage is shown in the following schedule opposite the
number of whole years of his Vesting Service.

 

VESTING SERVICE

(whole years)

  

VESTING

PERCENTAGE

Less than 1

       0

1

     25

2

     50

3

     75

4 or more

   100

For purposes of Matching Contributions, a Participant’s Vesting Percentage is
shown in the following schedule opposite the number of whole years of his
Vesting Service.

 

VESTING SERVICE

(whole years)

  

VESTING

PERCENTAGE

Less than 2

       0

2

     50

3

     75

4 or more

    100

The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age shall be 100%. The Vesting Percentage for a
Participant who is an Employee on the date he dies shall be 100%. The Vesting
Percentage for a Participant who dies while performing Qualified Military
Service shall be 100%. The Vesting Percentage for a Participant who is an
Employee on the date he becomes disabled shall be 100% if such disability is
subsequently determined to meet the definition of Totally and Permanently
Disabled. The Vesting Percentage for a Participant who becomes disabled while
performing Qualified Military Service and such disability is determined to meet
the definition of Totally and Permanently Disabled shall be 100%.

If the schedule used to determine a Participant’s Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.

By adding “Lakefront Capital Holdings, Inc.” to the list of Adopting Employers
in the ADOPTING EMPLOYERS – SINGLE PLAN SECTION of Article II.

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

 

Amendment No. 1

   2    (4-52549)



--------------------------------------------------------------------------------

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive Participant.

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

Signed this 13 day of May, 2011.

 

LKQ CORPORATION By  

LOGO [g235560g05y93.jpg]

  John Quinn EVP & CFO   Title

 

Amendment No. 1

   3    (4-52549)